DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
“the latter side” in line 18 should read “the side”.
“thereto” in line 31 should read “to the side X”.
“between the two inner end points ET” in line 35 should read “between two inner end points ET”.
Claim 8 is objected to because of the following informality: “parallel and” in line 5 should read “parallel to and”.
Claim 9 is objected to because of the following informality: “as far as the folding line A2 is” in line 2 should read “extending as far as the folding line A2, A2’ is”.
Claim 10 is objected to because of the following informality: “lies in the following range:” in line 2 should read “satisfies the following:”.
Claim 11 is objected to because of the following informality: “once” in line 3 should read “one”.
Claim 13 is objected to because of the following informality: “once” in line 2 should read “one”.
Claim 14 is objected to because of the following informality: “inserted.” in line 3 should read “inserted into the carton.”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “r corresponds to a width, or the width reduced by the height h, of a periphery region R of the finished packaging” in lines 10-11. However, it is clear from lines 30-36 of claim 1 that claim 1 is drawn to the embodiment which comprises an “insert”, which is the embodiment shown in Figures 2 and 4 of the instant application. In the claimed embodiment shown in Figures 2 and 4 of the instant application, r always corresponds to the width reduced by the height h of the periphery region R, and never corresponds to the width of the periphery region R. Thus, the limitation is not properly described in the specification. The examiner suggests amending the limitation to read “r corresponds to a width reduced by the height h of a periphery region R of the finished packaging” in order to overcome this rejection.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor, at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “a distance between two end points ET of the severing lines T of the blank which are closer to an axis of symmetry S1, which is parallel to the side X, is selected to correspond to a length of a side B’’ of the finished packaging or to a length of a side M of a packaging insert” in lines 10-11. However, it is clear from lines 30-36 of claim 1 that claim 1 is drawn to the embodiment which comprises an “insert”, which is the embodiment shown in Figures 2 and 4 of the instant application. In the claimed embodiment shown in Figures 2 and 4 of the instant application, the distance between the two end points ET of the severing lines T always corresponds to a length of a side M of a packaging insert, and never corresponds to a length of a side B’’ of the finished packaging. Thus, the limitation is not properly described in the specification. The examiner suggests amending the limitation to read “a distance between two end points ET of the severing lines T of the blank which are closer to an axis of symmetry S1, which is parallel to the side X, is selected to correspond to a length of a side M of a packaging insert” in order to overcome this rejection.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the folding lines B5 or B0" in line 33. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if the limitations of claim 4 were imported into claim 1 (note that claim 4 would need to be cancelled if the limitations of claim 4 are imported into claim 1). For examination purposes, the examiner is interpreting the limitation as if lines 18-21 of claim 1 instead read:
“distances from the side Y:
	B0:    a0 = 0
B1:    a1 = h
	B2:    a2 = h + a
	B3:    a3 = 2h + a
	B4:    a4 = 2 (h + a)
	B5:    a5 = 2 (h + a) + h	”
A broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “wherein by virtue of severing at least two severing lines T, each starting from opposite sides X, along at least one of the folding lines Bn or an extension thereof, a distance between two end points ET of the severing lines T of the blank which are closer to an axis of symmetry S1, which is parallel to the side X, is selected to correspond to a length of a side B’’ of the finished packaging or to a length of a side M of a packaging insert” in lines 22-29, and the claim also recites “wherein an insert E which is a terminal insert in relation to the side X is severed from a side face adjacent thereto by virtue of severing two severing lines T5, each starting from opposite sides X, along one of the folding lines B5 or B0, or an extension of one of these folding lines, such that a distance between the two inner end points ET of the severing lines T5 corresponds to a length m of a side M of the insert” in lines 30-36 which is the narrower statement of the limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. The examiner suggests omitting lines 22-29 of claim 1 in order to overcome this rejection.
Claim 7 recites the limitation "the corresponding side lines" in lines 4-5. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the examiner is interpreting the limitation as if it instead reads “the corresponding sides X”.
Claim 11 recites the limitation "the folding lines B6 (B6’) and B7 (B7’)" in line 2. There is insufficient antecedent basis for this limitation in the claim. The limitation would have proper antecedent basis if claim 11 depended from claim 8 instead of claim 1. For examination purposes, the examiner is interpreting the limitation as if claim 11 depends from claim 8 instead of claim 1.
Claims 2-15 are rejected as being indefinite because they depend from claim 1.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art taken alone or in combination fails to disclose or render obvious a method in which a rectangular main blank with sides X and Y and an overall area xy is provided and
2(a+h)≤x≤3(a+h)+a
and
y−2(h+r)≤b≤y,
   wherein x and y respectively correspond to lengths of sides X and Y of the blank, a and b correspond to side dimensions of a footprint area of a finished packaging formed from the blank, h corresponds to a height of the finished packaging, and r corresponds to a width, or the width reduced by the height h, of a periphery region R of the finished packaging that forms a cavity in the finished packaging and is accessible from outside the finished packaging, and wherein the method comprises the following steps:
   producing folding lines Bn in the main blank parallel to the side Y at least at the following distances from the side Y:
B1: a1=h
B2: a2=h+a
B3: a3=2h+a;
wherein an insert E which is a terminal insert in relation to the side X is severed from a side face adjacent thereto by virtue of severing two severing lines T5, each starting from. opposite sides X, along one of the folding lines B5 or B0, or an extension of one of these folding lines, such that a distance between the two inner end points ET of the severing lines T5 corresponds to a length m of a side M of the insert.
The combination of these limitations makes independent claim 1 allowable over the prior art and all claims which depend therefrom allowable over the prior art.
After exhaustive searching, the closest prior art reference found by the examiner was Ponti et al. (EP 3093246 A1), hereinafter Ponti. Ponti teaches, in the embodiment shown in Figures 7-9, all the limitations recited in lines 1-28 of claim 1 but fails to teach the limitations pertaining to the “insert” recited in lines 29-36 of claim 1. Furthermore, it would not have been obvious to one of ordinary skill in the art to modify Ponti in view of the prior art to teach the missing limitations pertaining to the “insert”.
Regarding claims 2-15, they are indicated as containing allowable subject matter solely because they depend from claim 1 which contains allowable subject matter as explained above.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The patent documents listed on the PTO-892 form teach limitations of the claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TANZIM IMAM/Examiner, Art Unit 3731